/aw 3197801 -

“810 2002
Po
o

sulla

Ricardo Ferna

Not

ma

TREINTINUEVE MIL SEISCIENTOS UNO

NUMERO x 4405 KARDEX: 51222

MINUTA: 4186

MODIFICACION DEL CONTRATO DE SERVICIOS PETROLEROS DEL LOTE 1
QUE CELEBRAN:
PERUPETRO S.A.

GMP S.A.

CON INTERVENCION DE:
== == GRAÑA Y MONTERO S.A.A.
BLBOLABLELEBLLLECEREEBOALEELECEERE LEC ERERL ELLA LEPE BEE RABECECEELCEACE

EN LA CIUDAD DE LIMA A LOS DIECISIETE DIAS DEL MES DE JUNIO DEL
ARO DOS MIL DOS, YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO
DE LIMA, EXTIENDO LA PRESENTE ESCRITURA, EN LA QUE INTERVIENEN,
DE CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 54, INCISO H DES
LA LEY 26002,  =:

E = COMPARECEN = E
PERUPETRO S.A., CON R.U.C. N2 20196785044, CON DOMICILIO EN
IDA LUIS ALDANA 320, SAN BORJA, LIMA, PERU, DEBIDAMENTE
NTADA POR SU GERENTE GENERAL(E), SEÑOR ANTONIO RODOLFO
GUIMARAES, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
PROFESION INGENIERO, DEBIDAMENTE IDENTIFICADO CON
ACIONAL DE IDENTIDAD NUMERO 08772263 SUFRAGANTE
AUTORIZADO SEGUN ACUERDO DE DIRECTORIO DE PERUPETRO
020-2002 DEL 10 DE ABRIL DE 2002 QUE CORRE INSCRITO EN LA

UMENTO
EOYORAL5

PARTIDA ELECTRONICA N200259837, ASIENTO CO000026 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA Y DE CONFORMIDAD CON EL ACUERDO DE
DIRECTORIO DE PERUPETRO NUMERO D/097-2001 DEL 21 DE DICIEMBRE
DEl 2001 Y EL DECRETO SUPREMO N*" 019-2002-EM PUBLICADO EL 25 DE

MAYO DEL 2002 QUE CORREN INSERTOS EN LA PRESENTE ESCRITURA
PUBLICA. ==

= Y DE LA OTRA PARTE: =
GMP S.A. CON RUE Na 20100153832, INSCRITA EN LA PARTIDA
'

4

ELECTRONICA NQ 00636592 DEL LIBRO DE SOCIEDADES MERCANTILES DEL
REGISTRO DE PERSONAS JURIDICAS DE LIMA Y EN LA PARTIDA N2
3197802

TREINTINUEVE MIL SEISCIENTOS DOS

LXXII, ASIENTO 1 Y 2, PAGINA 143 Y 144 DEL TOMO II DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE
HIDROCARBUROS, CON DOMICILIO EN PASEO DE LA REPUBLICA 4675,
SURGUILLO, LIMA, DEBIDAMENTE REPRESENTADA POR SU GERENTE
GENERAL Y REPRESENTANTE LEGAL PARA ESTOS EFECTOS EL  SEROR
FRANCISCO JAVIER DULANTO SWAYNE, DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESION INGENIERO IDENTIFICADO CON
DOCUMENTO NACIONAL — DE IDENTIDAD No 082534231, SUFRAGANTE
ELECTORAL POR SU REPRESENTANTE LEGAL PARA ESTOS EFECTOS EL
SEÑOR MARID GERMAN OSCAR ALVARADO PFLUCKER, "DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION INGENIERO
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD Ne 08216132
QUIENES ACTUAN DEBIDAMENTE AUTORIZADOS SEGUN PODERES INSCRITOS
EN LA PARTIDA ELECTRONICA N2 00636592, ASIENTO B00002 Y ASIENTO

E00007, DEL LIBRO DE SOCIEDADES MERCANTILES DEL REGISTRO DEl
PERSONAS JURIDICAS DE LIMA.
CON LA INTERVENCTON DE GRAÑA Y MONTERO S.A.A. CON RUC N2
20100154057, INSCRITA EN LA PARTIDA ELECTRONICA N2 11028652 DEL
LIBRO DE SOCIEDADES MERCANTILES DEL REGISTRO DE PERSONAS
JURIDICAS DE LIMA, CON DOMICILIO EN PASEO DE LA REPUBLICA 4675,
DEBIDAMENTE REPRESENTADA POR SU PRESIDENTE DE DIREETORIO Y
REPRESENTANTE LEGAL PARA ESTOS EFECTOS EL SEÑOR JOSE ALEJANDRO
GRARÑA MIROQUESADA, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESION ARQUITECTO IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N2 08266298-Y POR SU GERENTE GENERAL EL
SEÑOR MARIO GERMAN OSCAR ALVARADO PFLUCKER, DE NACIONALIDAD

tú

PERUANA, DE ESTADD CIVIL CASADO, DE PROFESION INGENIERO
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N2 08216132
QUIENES ACTUAN DEBIDAMENTE AUTORIZADOS SEGUN PODER INSCRITO EN
LA PARTIDA ELECTRONICA N211028652, ASIENTO C 00008, DEL LIBRO
DE SOCIEDADES MERCANTILES DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMA. =

DOY EE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE
PROCEDEN CON CAPACIDAD, LIBERTAD Y CONDCIMIENTO BASTANTE DEL
ACTO QUE REALIZAN, QUE SON HABILES EN EL IDIOMA CASTELLANO, Y ME
IEBN?

Barreda

Ricardo Fernand

Notario de Lima

3197803

TREINTINUEVE MIL SEISCIENTOS TRES

ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA PARA QUE Su
CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO EN
SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO: RICARDO FERNANDINI BARREDA ==

Sírvase Usted, extender en su Registro de Escrituras Públicas,
el Contrato de Modificación de Servicios Petroleros del lote Il,
que celebran de una parte PERUPETRO S.A. con Registro Unico de
Contribuyente N2 20196785044, con domicilio en Luis Aldana N2Q
320, San Borja, Lima, debidamente representado por su Gerente
General(e) señor Antonio Rodolfo Stumpfle Guimaraes, de
nacionalidad Peruana, identificado con Documento Nacional de
Identidad N2 08772263, autorizado según Acuerdo de Directorio
de PERUPETRO N2020-2002 del 10 de abril del 2002 que corre
inscrito en la Partida Electrónica N200259837, Asiento N2 [00026
del Registro de Personas Jurídicas de Lima y de conformidad con
el Acuerdo de Directorio de PERUPETRO M2 D/097-2001 del 21 de
diciembre del 2001 y el Decreto Supremo N”  019-2002-—EM
icado el 25 de mayo del 2002, los mismos que usted señor
se servirá insertar, a quién en adelante se le
denominaxá PERUPETRO, y de la otra parte: GMP S.A. con RUC NQ
y inscrita en la Partida Electrónica N2 006364592 del
ociedades Mercantiles del Registro de Personas
Juridicas del Lima y en la Partida N2 LXXII, Asiento 1 y 2,
Pagina 143 y 144 del Tomo 11 del Libro de Contratistas de
Operaciones del Registro Publico de Hidrocarburos y con
domicilio en Paseo de la República 4675, Surquillo, Lima,
debidamente representada por su gerente general y representante
legal para estos efectos el señor Francisco Javier Dulanto
Swayne, identificado con Documento Nacional de Identidad N2S
08254231 y por su representante legal para estos efectos el
señor Mario Germán Oscar Alvarado Pflucker, identificado con
Documento Nacional de Identidad N2 08216132 quienes actúan
debidamente autorizados según poderes inscritos en la Partida
Electrónica N2 00636592, Asiento BO00002 y Asiento C00007, del

Libro de Sociedades Mercantiles del Registro de Personas
3197804

TREINTINUEVE MIL SEISCIENTOS CUATRO

Juridicas de Lima, a quién en adelante se le denominará el
CONTRATISTA; Con la intervención de Graña y Montero S.A.A. con
RUC N2 20100154057, inscrita en la Partida Electrónica NQ
11028652 del Libro de Sociedades Mercantiles del Registro de
Personas Jurídicas de Lima, con domicilio en Paseo de la
República 4675, debidamente representada por su presidente de
directorio y representante legal para estos efectos el señor
José Alejandro Graña Miroquesada, identificado con Documento
Nacional de Identidad NS 08266298 y por su Gerente General el
señor Mario Germán Oscar Alvarado Pflucker, identificado con
Documento Nacional de Identidad N2 08216132; quienes actúan
debidamente autorizados según poder inscrito en la Partida
Electrónica N211028652, Asiento 200008, del Libro de
Sociedades Mercantiles del Registro de Personas Juridicas de
Lima, Contrato que se rige por los términos y condiciones
siguientes: ==
MODIFICACION DEL CONTRATO DE SERVICIOS PETROLEROS DEL LOTE 1
CLAUSULA PRIMERA  =

1.1 Mediante Decreto Supremo No. 030-91-EM, se aprobó el
Contrato de Servicios Petroleros del Lote I, (en adelante
"*Contrato”) el mismo que fue elevado a Escritura Pública el
27 de diciembre de 1991 ante el Notario Público de Lima,
Dr. Ricardo Fernandini Barreda, celebrado entre Petróleos

del Perú - PETROPERO  S.A.=y Cavelcas del Perú S.A.

Servicios Petroleros y Geopet Asociados S.A. == ==
1.2 Mediante Decreto Supremo No. 025-93-EM se aprobó la
modificación del Contrato, la misma que fue elevada a
Escritura Pública el 30 de junio de 1793 ante el Notario
Público de Lima, Dr. Ricardo Fernandini Barreda, celebrado
entre Petróleos del Perú -— PETROPERU S.A., Cavelcas del
Perú S.A., Servicios Petroleros y Geopet Asociados S.M.-3
quedando la empresa Cavelcas del Perú S.A., Servicios

Petroleros como única titular del Contrato. =

1.3 A partir del 18 de noviembre de 1993, fecha en que entró en

vigencia la Ley Na. 26221, Ley Orgánica de Hidrocarburos,
EBN 3197805

TREINTINUEVE MIL SEISCIENTOS CINCO

PERUPETRO S.A. asumió los derechos y obligaciones del
contratante en los contratos existentes celebrados al

amparo de los Decretos Leyes No.22774 y No. 22775 y sus

modificatorias; en consecuencia, mediante Decreto Supremo
No. 025-95-EM y por Escritura Pública de fecha 31 de julio
de 17995, Cavelcas del Perú S.A., Servicios Petroleros,

PETROPERU S.A. y PERUPETRO S.A. celebraron la Cesión por

4

Aplicación de la Ley No. 26221.
1.4 Asimismo, por Escritura Pública de la misma fecha, Cavelcas
del Perú S.A., Servicios Petroleros, PERUPETRO S.A.(en
adelante PERUPETRO) y GMP S.A. celebraron la Cesión de

Posición Contractual y Modificación del Contrato, quedando

la empresa GMP S.A. como única titular del Contrato.
1.5 Mediante Decreto Supremo No. 028-98-EM se aprobó la
modificación del Contrato en la que se autorizaba la
explotación y comercialización de gas natural, la misma que

fue elevada a Escritura Pública el 13 de agosto de 1998

ante el Notario Público de Lima, Dr. Ricardo Fernandini

Ly
D
=
o
a
E
pS

S.A. mediante comunicación de fecha 30 de octubre de

propuso a PERUPETRO la modificación del Contrato

Notario de

consistente en un programa de Trabajo Adicional. =

CLAUSULA SEGUNDA E =

Ricardo Fernan

Interviene Graña y Montero S.A para ratificar la garantía

corporativa a favor de GMP S.A. de acuerdo con lo establecido en

el acápite 3.7. del Contrato.
CLAUSULA TERCERA

Para efectos de reflejar lo establecido en la cláusula

precedente, es necesario modificar el Contrato, manteniéndose
vigentes y sin modificación las demás cláusulas, acápites,

subacápites y anexos del Contrato no especificados en esta

cláusula. ==

Las Partes han acordado introducir en el Contrato las

modificaciones o agregados que se indican a continuación: =

3.1 Modificar el texto del acápite 1.9, el cual quedará
Ens

3197806

TREINTINUEVE MIL SEISCIENTOS SEIS

3.2

redactado de la siguiente manera:

"1.9 Contrato ==:

siguiente manera: =

"1.36 Rehabilitación de Pozos ==

Es el Contrato aprobado por Decreto Supremo Na.030-
Q1-EM, modificado según la aprobación contenida en el
Decreto Supremo 025-93-EM; por el documento de Cesión
por Aplicación de la Ley N2 26221 entre PETROPERU
S.Az y PERUPETRO S.A, Y CAVELCAS DEL PERU S.A.,
Servicios Petroleros; aprobado por los Acuerdos de
Directorio de PETROPERU No. D/126-94 de fecha 29 de
diciembre de 1994, D/023-95 de fecha 6 de abril de
1975 y de PERUPETRO S.A. No. D/O0O30-95 de fecha 3 de
mayo de 19953 por el documento de Cesión de Posición
Contractual y Modificación de Contrato con
participación de CAVELCAS DEL PERU S.A. Servicios
Petroleros, GMP S.A. y PERUPETRO S.A., aprobado por
el Acuerdo de Directorio de PERUPETRO S.A. No. D/030-
73, según la aprobación contenida en el Decreta
Supremo No. 25-95-EM de fecha 24 de julio de 1995 y
por el documento de Modificación del Contrato de
Servicios Petroleros en el lote 1 aprobado por el
Acuerdo de Directorio de PERUPETRO S.A. No. D/082-97
de fecha 23 de octubre de 1997, según la aprobación
contenida en el Decreto Supremo No. 028-98-EM de
fecha 18 de julio de 1998 y por el documento de
Modificación del Contrato de Servicios Petroleros del
Lote 1 aprobado por el Acuerdo de Directorio de
PERUPETRO S.A. No. D/097-2001 de fecha 21 de
diciembre de 2001, según la aprobación contenida en
el Decreto Supremo No. 019-2002-EM de fecha 24 de
mayo de 2002," =

10]

Modificar el acápite 1.36, el que quedará redactado de la

Trabajos realizados en Pozos abandonados temporal U

permanente, con el fin de ponerlos nuevamente en
EBN 3197807
TREINTINUEVE MIL SEISCIENTOS SIETE

actividad." ==

Ed Agregar el acápite 1.46 el que quedará redactado de la

siguiente manera:

"1.46 Fecha de la Tercera Modificación

Es el 13 de agosto de 1998, fecha en la que se
suscribe la Modificación del Contrato de Servicios

Petroleros del Lote I, aprobada por Decreto Supremo
No. 028-98-EM"

3.4 Agregar el acápite 1.47 el que quedará redactado de la

siguiente manera:

"1.47 Fecha de la Cuarta Modificación
Es el 17 de junio de 2002, fecha en la que se
suscribe la Modificación del Contrato de Servicios
Petroleros del Lote I, aprobada por Decreto Supremo |

No. 019-2002-EM" Ñ

3.5 Modificar el texto del acápite 3.1, el cual quedará

redactado de la siguiente manera:

"3.1 El plazo para la explotación de Hidrocarburos, es de
veinte (20) Años, contados a partir de la Fecha de

Suscripción del Contrato. Este plazo será prorrogado

Notario de

mediante acuerdo escrito entre las partes por un
plazo de diez años, contados a partir del día

anterior al vencimiento del contrato, siempre que se

Ricardo Fernandini Barrecs

cumpla con ejecutar las obligaciones del Programa de

Trabajo Adicional descrito en el acápite 4.7 ."

3.6 Agregar el subacápite 3.8, el cual quedará redactado de la

siguiente manera:

"3.8 Dentro del periodo de explotación descrito en el
acápite 3.2, se ha establecido un Programa de Trabajo
Adicional, el mismo que tendrá una duración de seis
(6) años contados a partir de la Fecha de la Cuarta

Modificación. Dicho programa comprende las siguientes

etapas de Programa Adicional de Trabajo: ==:
3.8.1 Primera etapa del Programa de Trabajo Adicional,

cuya duración es de dos (2) Años, contados a
3197808

TREINTINUEVE MIL SEISCIENTOS OCHO

partir de la Fecha de la Cuarta Modificación.
3.8.2 Segunda etapa del Programa de Trabajo Adicional,

cuya duración es de dos (2) Años, contados a

partir de la terminación del plazo señalado en

el subacápite 3.8.1. =

3.8.3 Tercera etapa del Programa de Trabajo Adicional,
cuya duración es de dos (2) Años, contados a
partir de la terminación del plazo señalado en

el subacápite 3.8.2." =;

ad Agregar el acápite 3.9, el cual quedará redactado de la

siguiente manera: =
"3.9 Los trabajos a ejecutarse durante las etapas del
Programa de Trabajo Adicional señaladas en los
subacápites 3.8.1, 3.8.2 y 3.8.3, y especificados en
el acápite 4.7, deberán encontrarse garantizados
mediante el otorgamiento por el Contratista de una
fianza bancaria solidaria, sin beneficio de excusión,
incondicional, irrevocable y de realización
automática, emitida por un banco establecido en el
Perú y aceptado por PERUPETRO. La fianza por los
trabajos de la primera etapa del Programa de Trabajo
Adicional será entregada a PERUPETRO y entrará en
vigencia en la Fecha de la Cuarta Modificación. Las
fianzas para las siguientes etapas del Programa de
Trabajo Adicional serán entregadas antes del inicio

de la etapa correspondiente. ==

Estas fianzas se mantendrán vigentes por un plazo que
exceda en treinta (30) Días Utiles el plazo de

cumplimiento de cada etapa del Programa de Trabajo

Adicional = = =
El monto de la fianza para los trabajos de la primera
etapa del Programa de Trabajo Adicional descritos en
el literal a) del acápite 4.7 será de cincuenta mil
dólares de Estados Unidos de América (US* 50,000.00)

conforme se indica en el Anexo C-1. ==

EBN 3197809

As

>
a
y

2D)

RIO e
CS

3.8

3.9

siguiente manera: =

TREINTINUEVE MIL SEISCIENTOS NUEVE

El monto de la fianza para los trabajos de la segunda
etapa del Programa de Trabajo Adicional descritos en
el literal b) del acápite 4.7 será de cincuenta mil

dólares de Estados Unidos de América (US$ 50,000.00)

conforme se indica en el Anexo C-2. = =

El monto de la fianza para cubrir los trabajos de la
tercera etapa del Programa de Trabajo Adicional
descritos en el literal c) del acápite 4.7 será de

cincuenta mil dólares de Estados Unidos de América

(US$ 50,000.00) conforme se indica en el Anexo C-3.

Cumplida la obligación garantizada por cada fianza,
PERUPETRO procederá inmediatamente a devolver al

fiador a través del Contratista la fianza

correspondiente." ==

Agregar el acápite 4.7, el cual quedará redactado de la

"4.7 El Contratista realizará un Programa de Trabajo

Adicional durante los tres períodos señalados en los

subacápites: 3.8.1, 3.8.2 y 3.8.3, que consistirá en

los trabajos siguientes: =
a) Primera etapa del Programa de Trabajo Adicional

Perforar un (1) Pozo

Reacondicionar nueve (9) Pozos

Rehabilitar quince (15) Pozos.

b) Segunda etapa del Programa de Trabajo Adicional

Perforar dos (2) Pozos. = =
c) Tercera etapa del Programa de Trabajo Adicional
Perforar un (1) Pozo ó adquirir, procesar e
interpretar setenta y cinco (75) kilómetros
lineales de sísmica 2D óÓó veinticinco (25)
kilómetros cuadrados de sísmica 3D o combinación

de ambas en similar proporción (3 Km. de 2D se

considerará igual a 1 km2 de 3 D) =

Rehabilitar cinco (5) Pozos."

Agregar el acápite 4.8, el cual quedará redactado de la
3197810

3.10

TREINTINUEVE MIL SEISCIENTOS DIEZ

siguiente manera: = =

"4.8 De los Pozos a que se refiere el acápite 4.7, en
cualquier orden, tres (3) de ellos deberán penetrar
un minimo de ciento cincuenta y tres (153) metros 6
quinientos 500 pies en la formación Mogollón y uno de
los pozos deberá atravesar la formación Basal Salina.
Si durante la perforación de cualquiera de los Pozos
referidos en el acápite 4.7 se presentasen problemas
insuperables, de tipo geológico o mecánico, el
Contratista podrá solicitar dar par cumplida la
obligación de perforación, mediante un informe
técnico sustentatorio, sujeto a la aprobación de
PERUPETRO. " =

Agregar el acápite 4.2, el cual quedará redactado de la

siguiente manera:

"4.7 Procederá la reducción de las obligaciones del
Programa de Trabajo Adicional garantizado, referidas
en el acápite 4.7, previa aprobación de PERUPETRO,

cuando el Contratista las haya ejecutado

anticipadamente, durante la o las etapas previas."

Agregar el acápite 4.10, el cual quedará redactado de la

siguiente manera: ==

"4.10En caso que el Contratista incumpla con los trabajos
garantizados estipulados en el acápite 4.7, sin
perjuicio de la ejecución de la fianza que
corresponda, a partir de la fecha de vencimiento del
plazo de dicha etapa y hasta la terminación del

contrato, sólo se aplicará para el pago de la

retribución lo estipulado en el acápite 8.3,"

3.12 Modificar el texto del acápite 8.2, el cual quedará

redactado de la siguiente manera: =
"8.2 El pago de la retribución se hará sobre el volumen de
Hidrocarburos Fiscalizados, los cuales deberán
ajustarse a las especificaciones que se estipulan en

el acápite 5.14.

RIEBN?

Ricardo Fernandini Barreda
Notario de Lima

3197811

8.2.

TREINTINUEVE MIL SEISCIENTOS ONCE

lPara efectos de la aplicación del literal A) del

acápite 8.3, el Petróleo  Fiscalizado será

clasificado en: SS

Producción Básica =
La producción en Barriles por Día en promedio
mensual conforme a lo expresado en la tabla que

figura en el Anexo "FF", =

Segunda Producción Básica
La producción en Barriles por Día conforme a lo
expresado en la tabla que figura en el Anexo
"8

Producción Incremental =
La producción en Barriles por Día en promedio

mensual que exceda la Segunda Producción Básica.

8.2.2Para efectos de la aplicación del literal B) del

3.13 Modificar
redactado

acápite  B.3, el Petróleo Fiscalizado será

clasificado en:

Producción Básica
La producción en Barriles por Día en promedio
mensual conforme a lo expresado en la tabla que
figura en el Anexo "F",. =
Producción Adicional (A

Los primeros tres mil (3,000 B/D) Barriles por

Día en exceso de la Producción Básica.

Producción Adicional (B) =

Los siguientes tres mil (3,000 B/D) Barriles por
Día en exceso de la Adicional (A).

Producción Adicional (0) =

Toda la producción que exceda a los limites

anteriores =
el texto del acápite 8.3, el cual quedará
de la siguiente manera:

"8.3 El Contratista percibirá una retribución en efectivo

de

presente acápite. =

En

acuerdo a lo establecido en el literal A) del

caso de incumplimiento del programa Adicional de
ET

3197812

TREINTINUEVE MIL SEISCIENTOS DOCE

Trabajo descrito en el acápite 4.7, para efectos de
la retribución será de aplicación el literal B) del
presente acápite de conformidad con el acápite 4.10
A) Por cada Barril de Petróleo Fiscalizado, sobre una base mensual, el Contratista
percibirá una retribución en efectivo, la que será fijada de acuerdo a la siguiente
fórmula:
1) Para Pn menores o iguales a 15 US$ por Barril

2)

Tn = A (Pn)

Donde:

Tn = Tarifa por Barril en Dólares

A = Factor de retribución que tendrá los siguientes valores según sea el
caso

Para la producción denominada Producción Básica = 0.43
Para la producción comprendida entre la Producción Básica y Segunda
Producción Básica = 0.75

Pn =Precio de la canasta de Petróleo a que se refiere el acápite 8.5.

Para Pn mayores a 15 US$ por Barril y aplicable a la denominada
Producción Básica y a la producción entro Producción Básica y Scgunda
Producción Básica.

Tn=X+ (Pn-Y)Z

Donde:

Tn = Tarifa por Barril en Dólares.

X= Dependiendo del tipo de producción y del valor de Pn puede tomar los
valores del cuadro N? 1-A, o del cuadro N? 2-A.

Pn =Precio de la canasta de Petróleos a que se refiere el acápite 8.5.

Y = Dependiendo del tipo de producción y del valor de Pn puede tomar los
valores del cuadro N* 1-A o del cuadro N* 2-A.

Z = Dependiendo del tipo de producción y del valor de Pn puede tomar los
valores del cuadro N” 1-A o del cuadro N* 2-A.

CUADRO N” 1-A

PRODUCCION BASICA
Rango en función
del valor de Xx Y zZ
Pn (US$ / BD) (US$ / BI) (US$ / BD
Mayor de 15 hasta
menor o igual a 25 6.45 15 037
Mayor de 25 10.15 25 0.29

CUADRO N” 2-4
ENTRE PRODUCCIÓN BASICA Y SEGUNDA
PRODUCCION BASICA

Rango cn función

del valor de xXx y VA

Pa (US$ / BD (US$/BD  (US$/BD
Mayor de 15 hasta

menor o igual 225 11.25 15 0.69

Mayor de 25 18.15 25 0.61

RIEBN' 3197813

TREINTINUEVE MIL SEISCIENTOS TRECE

3). El cálculo de la Tarifa para la Producción Incremental usará la siguiente
fórmula:
Tn=0.83 (Pn)
Donde:
Tn= Tarifa por Barril en Dólares.
Pa = Precio de la canasta de Petróleo a que se refiere el acápite 8.5.
B) Por cada Barril de Petróleo Fiscalizado, calculado sobre una base mensual, el
Contratista percibirá una retribución en efectivo, la que será fijada de acuerdo a las

siguientes fórmulas:
IL — Para Pn menores o iguales a 15 US$ por Barril
Tn=A (Pn)
Donde:

Tn = Tarifa por Barril en Dólares
A= Factor de retribución que tendrá los siguientes valores según sca cl

caso
Para la producción Básica = 0.43
Para la producción adicional (A) = 0.75

Pn= Precio de la canasta de Petróleo a que se refiere el acápite 8.5.
I Para Pn mayores a 15 US$ por Barril y Producción Básica y excedente.

E X+ (Bn-Y)Z
Donde:
Tn= Tarifa por Barril en Dólares.
Ñ = Dependiendo del tipo de producción y del valor de Pn puede tomar
O los valores del cuadro N” 1-B, o del cuadro N” 2-B.
E = Precio de la canasta de Petróleos a que 30 refiero el acápite 8.5.
A y = Dependiendo del tipo de producción y del valor de Pn puede tomar
sE los valores del cuadro N*1-B o del cuadro N* 2-B.
o = Dependiendo del tipo de producción y del valor de Pn pucde tomar
ÑO los valores del cuadro N” 1-B o del cuadro N” 2-B.
o
uS CUADRO N" 1-B
= PRODUCCION BASICA
ñ Rango en fimción
E del valor de XxX EN z
_ Pn(US$/BD  (US$/BD (US$ /BD
Mayor de 15 hasta
menor o igual a 25 6.45 15 0.37
Mayor de 25 10.15 25 0.29
CUADRO N* 2-B
PRODUCCIÓN ADICIONAL (A)
Rango en función
del valor de Xx Ne VA
Pn (US$ / BD (US$ / BD (US$ / BD
Mayor de 15 hasta
menor o igual a 25 11.25 15 0.69
Mayor de 25 18.15 25 0.61

nm El cálculo de las Tarifas para las producciones adicional (B) y producción
adicional (C) , usará la siguiente formula:
3197814 Pap

TREINTINUEVE MIL SEISCIENTOS CATORCE

Donde:
Tn= Tarifa por Barril en Dólares.
Pn= Precio de la canasta de Petróleo a que se refiere el acápite 8.5.

3.14 Agregar el acápite 8.11, el cual quedará redactado de la

siguiente manera: =

"B8.11En caso que el gas entregado por el Contratista, sea
comercializado por PERUPETRO, las Partes acordarán
una nueva retribución en función del precio de
realización del Gas Natural Fiscalizado en cada caso,
para lo cual se suscribirán los respectivos Acuerdos
de Valorización y Compraventa de Bas Natural."  =====

Agregar los siguientes textos correspondientes a "C-1", "C-

2" y "C-3" al anexo "CD" ==

== == ANEXO "C-1" =
CARTA FIANZA DE LA PRIMERA ETAPA DEL PROGRAMA DE TRABAJO
== ADICIONAL
CARTA FIANZA No. 00020424 =

il

Lima, Viernes 14 de Junio de 2002

Señores ==
PERUPETRO S.A. =
Ciudad, ==

De nuestra consideración:
Por la presente, nosotros Interbank nos constituimos en
fiadores solidarios de la Compañia GMP S.A. en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de cincuenta mil y 00/100
Dólares (US$ 50,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones de la primera etapa del
Programa de Trabajo Adicional del Contratista contenida en
el literal a) del acápite 4.7 de la cláusula cuarta del
Contrato de Servicios Petroleros del Lote Il, suscrito con

PERUPETRO (en adelante llamado Contrato).

La obligación que asume Interbank bajo la presente fianza
se limita a pagar a PERUPETRO la suma de cincuenta mil y

00/100 Dólares (L1S%$ 50,000.00) requerida en su solicitud de
E BN?

ES

z
E
Y

3197815

TREINTINUEVE MIL SEISCIENTOS QUINCE

pago.
1.

Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a Interbank solicitando el
pago de cincuenta mil y 00/100 Dólares (US$
50,000.00) declarando que el Contratista no ha
cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único
recaudo y justificación, una copia certificada
notarialmente de la carta notarial dirigida por
PERUPETRO al Contratista notificándole su intención
de hacer efectiva la fianzaz dicha carta notarial de
PERUPETRO al Contratista deberá haber sido entregada
a éste por lo menos treinta (30) Dias calendario

antes de la fecha en que PERUPETRO presente la

reclamación de pago a Interbank. =
La presente fianza expirará el 31/07/2004, a menos
que con anterioridad a esa fecha Interbank reciba una
carta de  PERUPETRO liberando a Interbank y al
ontratista de toda responsabilidad bajo la presente
fianza, en cuyo caso la presente fianza será

cancelada en la fecha de la mencionada carta de

PERUPETRO. =
Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del Sistema Financiero
que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir

de la fecha de la carta notarial dirigida por

PERUPETRO a Interbank.

A partir de la fecha de la expiración o cancelación no se
3197816

TREINTINUEVE MIL SEISCIENTOS DIECISEIS

podrá presentar reclamo alguno por la presente fianza a
Interbank y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza.

Atentamente,
Interbank El
Firmado Jorge Cespedes Estela.- Supervisor Adm.Letras
facturas reg. 7647.- Otra Firma Why Chu Lan Supervisora

Operaciones Creditos. ==

== ADICIONAL

CARTA FIANZA No. =
Lima ==
Señores
PERUPETRO S.A.
Ciudad. =
De nuestra consideración:
Por la presente, nosotros ... (Entidad del Sistema
financiero)..... nos constituimos en fiadores solidarios de
la Compañía GMP S.A. en adelante llamado el Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO , por el
importe de cincuenta mil y 00/100 Dólares (US$ 30,000,00) a
fin de garantizar el fiel cumplimiento de las obligaciones
de la segunda etapa del Programa de Trabajo Adicional del
Contratista contenida en el literal b) del acápite 4.7 de
la cláusula cuarta del Contrato de Servicios Petroleros del

Lote TI, suscrito con PERUPETRO (en adelante llamado

Contrato). = a

La obligación que asume 2» (Entidad del sistema
financiero) ...... bajo la presente fianza se limita a
Pagar a PERUPETRO la suma de cincuenta mil y 00/100 Dólares
(US$ 50,000.00) requerida en su solicitud de Pago.

1, Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional Y de realización

automática, Pagadera a la presentación dentro del
JEBN 3197817 m5

TREINTINUEVE MIL SEISCIENTOS DIECISIETE

plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a +...=- (Entidad del sistema
financiero).+... solicitando el pago de cincuenta mil
y 00/100 Dólares (US$ 50,000.00) declarando que el

Contratista no ha cumplido con todo oO parte de la
obligación antes referida y acompañando a dicha
carta, como único recaudo y Justificación, una copia
certificada notarialmente de la carta notarial
dirigida por PERUPETRO al Contratista notificándole
su intención de hacer efectiva la fianzas dicha carta
notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos treinta (30) Días
calendario antes de la fecha en que  PERUPETRO

presente la reclamación de pago a «..-=-(Entidad del

sistema financiero)....=

lo)

El Za La presente fianza expirará el sc... Aa menos que
ja con anterioridad a esa fecha +...(Entidad del sistema
E financiero)... reciba una carta de PERUPETRO
5 liberando a «»...=-(Entidad del sistema financiero)....
7 y al Contratista de toda responsabilidad bajo la
E presente fianza, en cuyo caso la presente fianza será
3 cancelada en la fecha de la mencionada carta de

pra PERUPETRO. = = =
SS. Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del Sistema Financiero
que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por

PERUPETRO a ..+.(Entidad del sistema financiero). =

A partir de la fecha de la expiración a cancelación no se
podrá presentar reclamo alguno por la presente fianza y

===» (Entidad del sistema financiero)..... y el Contratista
3197818

TREINTINUEVE MIL SEISCIENTOS DIECIOCHO

quedarán liberados de toda responsabilidad u obligación

4

respecto a la presente fianza.

Atentamente, ==:

(Entidad del sistema financiero) =
=== ANEXO "C-3"”
CARTA FIANZA DE LA TERCERA ETAPA DEL PROGRAMA DE TRABAJO
= ADICIONAL

CARTA FIANZA No.
Lima ==
Señores ==
PERUPETRO S.A.
Ciudad.
De nuestra consideración:
Por la presente, NOSotroS  ..... (Entidad del sistema
financiero)..*.. nos constituimos en fiadores solidarios de
la Compañía GMP S.A. en adelante llamado el Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de cincuenta mil y 00/100 Dólares (US$ 50,000.00) a
fin de garantizar el fiel cumplimiento de las obligaciones
de la tercera etapa del Programa de Trabajo Adicional del
Contratista contenida en el literal c) del acápite 4.7 de
la cláusula cuarta del Contrato de Servicios Petroleros del

Lote Jl, suscrito con  PERUPETRO (len adelante llamado

Contrato).

La obligación que asume 2. =««(Entidad del sistema
financiero) ...... bajo la presente fianza se limita a
pagar a PERUPETRO la suma de cincuenta mil y 00/100 Dólares
(US$ 50,000.00) requerida en su solicitud de pago.

i. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a «+...* (Entidad del sistema

financiero)-.=*»+ solicitando el pago de cincuenta mil
WEBN 3197819

TREINTINUEVE MIL SEISCIENTOS DIECINUEVE

y 00/100 Dólares (US$ 50,000.00) declarando que el

Contratista no ha cumplido con todo oO parte de la

obligación antes referida y acompañando a dicha

carta, como único recaudo y justificación, una copia

certificada notarialmente de la carta notarial

dirigida por PERUPETRO al Contratista notificándole
su intención de hacer efectiva la fianza dicha carta
notarial de PERUPETRO al Contratista deberá haber

sido entregada a éste por lo menos treinta (30) Dias

calendario antes de la fecha en que  PERUPETRO

presente la reclamación de pago a «...«.(Entidad del

sistema financiero)....

Za La presente fianza expirará el 2....., a menos que

»=«(Entidad del sistema
de PERUPETRO

con anterioridad a esa fecha
financiero)... reciba una carta
liberando a «**.=*(Entidad del sistema financiero)....

E

y al Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será

cancelada en la fecha de la mencionada carta de

o
Do
==
0
ca
£
o
<<
o

PERUPETRO .
oda demora por nuestra parte para honrar la presente
devengará un- interés

Notario dl

fianza a favor de ustedes,

equivalente a la Tasa Activa en Moneda Extranjera

(TAMEX) de las Instituciones del Sistema Financiero
la Superintendencia de Banca y Seguros

Ricardo Fern

que publica
aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por
PERUPETRO a .-..(Entidad del sistema financiero)... ===
A partir de la fecha de la expiración o cancelación no se
reclamo alguno por la presente fianza y

podrá presentar
y el Contratista

(Entidad del sistema financiero).«....*
liberados de toda responsabilidad u obligación

quedarán
respecto a la presente fianza.

Atentamente,

3197820

TREINTINUEVE MIL SEISCIENTOS VEINTE

2.15 Agregar el anexo "a" el que quedará de la siquiente
, gq

manera:
ANEXO G
SEGUNDA PRODUCCION BASICA — LOTE I

==

SERIEBN' 3197821

TREINTINUEVE MIL SEISCIENTOS VEINTIUNO

ES
Js [uo [ro

Ellaldbliabs

nana,

'otario q;

N

Ricardo Fer

2,361]
2415
2314
2367 | 12

lo que

Agreque usted señor Notario, fuere de Ley, en especial

indican y sírvase cursar los partes

los documentos que se
3197822

TREINTINUEVE MIL SEISCIENTOS VEINTIDOS

correspondientes al Registro Público de Hidrocarburos para su

inscripción.

Lima, 17 de junio de 2002 ==
S FIRMADO POR PERUPETRO S.A. EL— SEÑOR ANTONIO RODOLFO

STUMPFLE GUIMARAES
= FIRMADO POR GMP S.A. El SEÑOR FRANCISCO JAVIER DULANTO

SWAYNE, Y MARIO GERMAN OSCAR ALVARADO PFLUCKER ==
_ FIRMADO POR GRAÑA Y MONTERO S.A.A JOSE ALEJANDRO GRARA

MIROQUESADA Y MARIO GERMAN OSCAR ALVARADO PFLUCKER
AUTORIZADA LA MINUTA POR LA DOCTORA: ELEONOR MAC EACHRAN AGUILAR
ABOGADA INSCRITA EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA
BAJD EL NUMERO : 23704
INSERTO NUMERO UNO:

K

1]

Aprueban modificación de Contrato de Servicios Petroleros del

Lote Il, ubicado en el departamento de Piura ==
Decreto Suprema N2 019-2002-EM ==
EL PRESIDENTE DE LA REPUBLICA
CONSIDERANDO: =
Que, es política del Gobierno promover el desarrollo de las
actividades hidrocarburíferas, a Tin de garantizar el futuro

abastecimiento de combustibles sobre la base de la libre

competencia;

Que, mediante Decreto Supremo N2 030-91-EM, de fecha 24 de
diciembre de 1991, se aprobó el Contrato de Servicios Petroleros
del Lote 1 ubicado en el Noroeste del Perú, departamento de
Piura, Región Grau, celebrado al amparo del Decreto Ley NQ 22774
y modificatorias entre Petróleos del Perú PETROPERU S.A. y las

empresas Cavelcas del Perú S35.A. Servicios Petroleros Y Beopet

Asociados S.A.j =

Que, por Decreto Supremo NQ 025-93-EM, de fecha 11 de junio de
1993, se aprobó la modificación del indicado Contrato, quedando

únicamente como Contratista la empresa Cavelcas del Perú S.A.

Servicios Petroleros; = ==

Que, mediante Decreto Supremo N29 25-795-EM, de fecha 24 de julio

de 1995, se aprobó la adecuación del Contrato de Servicios
'RIEBN 3197823

TREINTINUEVE MIL SEISCIENTOS VEINTITRES

etroleros del Lote Il, al amparo de la Ley N2 24221, Ley Orgánica
de Hidrocarburos así como la Cesión de Posición Contractual en

el citado Contrato, por parte de Cavelcas del Perú S.A. Servicios

Petroleros a favor de GMP S.A;
Que, por Decreto Supremo NOS 028-98-EM, de fecha 18 de julio de
19798, se aprobó la Modificación del Contrato de Servicios
Petroleros del Lote l, a fin de viabilizar la explotación y

comercialización del gas natural producido en el área del

Contrato;
Que, el Artículo 122 de la Ley N2 26221, Ley Orgánica de
Hidrocarburos, dispone que los Contratos, una vez aprobados y
suscritos, sólo podrán ser modificados por acuerdo escrito entre
las partes; y, que las modificaciones serán aprobadas por Decreto

Supremo refrendado por los Ministros de Economía y Finanzas y de

Energía y Minas; 5
Que, la empresa GMP S.A. mediante comunicación de fecha 30 de

octubre de 2001 solicitó a PERUPETRO S.A., la modificación del

Barreda

rato de Servicios Petroleros del lote 1, consistiendo dicha

5 ación en la ejecución de un Programa de Trabajo Adicional;
S9 elWDirectorio de PERUPETRO S.A., por Acuerdo N2 D/097-2001,
2

el 21 de diciembre de 2001 aprobó el Proyecto de
2? del Contrato de Servicios Petroleros del Lote 1,
ÉS elevándolo al Poder Ejecutivo para su consideración y respectiva
5

aprobación;
De conformidad con los numerales 8) y 24) del Artículo 1182 de la
Constitución Política del Perú y la Ley N2 26221, Ley Orgánica de
Hidrocarburos y modificada por Ley N2 27377 — Ley de Actualización

de Hidrocarburos;

DECRETA:

Artículo 12.- Apruébase la Modificación del Contrato de Servicios

Petroleros del Lote 1, aprobado por Decreto Supremo N2 030-91-—EM,
modificado por Decreto Supremo N£ 025-93-EM, adecuado por Decreto
Supremo N2 025-?95-EM y modificado por Decreto Supremo NS 028-98-

EM, para los fines a que se refiere la parte considerativa del
3197824

EAN

TREINTINUEVE MIL SEISCIENTOS VEINTICUATRO

presente Decreto Supremo, a celebrarse entre PERUPETRO S.A. y 5MP
S.A.

Artículo 22.— Autorízase a PERUPETRO S.A. a suscribir con BMP
S.Az, la modificación que se aprueba en el artículo precedente.==
Articulo 32 .—- El presente Decreto Supremo será refrendado por el
Ministerio de Economía y Finanzas y Ministro de Energía y Minas.

Dado en la Casa de Gobierno, en Lima, a los veinticuatro días del

mes de mayo del año dos mil dos, =

ALEJANDRO TOLEDO

Presidente Constitucional de la República
PEDRO PABLO KUCZYNSKI
Ministerio de Economía y Finanzas

JAIME QUIJANDRIA SALMON

Ministro de Energía y Minas
INSERTO NUMERO DO:

PERUPETRO =
TRANSCRIPCION =
ACUERDO DE DIRECTORIO =
APRUEBAN EL PROYECTO DE MODIFICACION DEL CONTRATO DE SERVICIOS
PETROLEROS EN EL LOTE I -— NORDESTE =="

Pongo en su conocimiento que en la Sesión N2 26-2001 del día

viernes 21 de diciembre de 2001, el Directorio: =
Visto el Memorándum NY SUPC-5GFST-1400-2001 mediante el cual la
Gerencia General somete a consideración del Directorio la
Modificación del Contrato de Servicios Petroleros del Lote 1
suscrito con GMPj3 con el voto aprobatorio de los Señores
Directores presentes, y3

CONSIDERANDO :

Que, mediante Decreto Supremo N2 O30-91—-EM, se aprobó el Contrato
de Servicios Petroleros del Lote 1, celebrado entre Petróleos
del Perú -— PETROPERU S.A., Cavelcas del Perú S.A., Servicios
Petroleros y Geopet Asociados S.A., el mismo que fuera suscrito
el 30 de marzo de 1994. =;

h

Que, mediante Decreto Supremo  N2Q 025-93-EM se aprobó la

modificación del Contrato de Servicios Petroleros del Lote 1, la
XIEB N?

3191825

TREINTINUEVE MIL SEISCIENTOS VEINTICINCO

misma que fue elevada a Escritura Pública el 30 de junio de 1993,
celebrado entre Petróleos del Perú —- PETROPERU S.A., Cavelcas del
Perú S.A., Servicios Petroleros y Geopet Asociados S.A. quedando

la empresa Cavelcas del Perú S.A., Servicios Petroleros como

única titular del Contrato. = =
Que, a partir del 18 de noviembre de 1993, fecha en que entró en
vigencia la Ley N2 26221, Ley Orgánica de Hidrocarburos,
PERUPETRO S.A. asumió los derechos y obligaciones del contratante
en los contratos existentes celebrados al amparo de los Decretos
Leyes N2 22774 y N2 22773 y sus modificatorias; en consecuencia,
mediante Decreto Supremo N2Q 025-95-EM y por Escritura Pública de
fecha 31 de julio de 1995, Cavelcas del Perú S.A., Servicios
Petroleros, PETROPERU S.A. y PERUPETRO S.A. celebraron la Cesión
por Aplicación de la Ley N2 26221.

Que de acuerdo con la tercera disposición transitoria de la Ley
Orgánica de Hidrocarburos, Ley N£ 26221, los contratos que
estuvieron vigentes en la fecha que entró en vigencia dicha norma
inuaban sujetos a las normas legales a las que hace
referencia la primera disposición final de la referida ley en

sea aplicable, en consecuencia el Contrato de

o

E

E ervicios Petroleros para el Lote l se rige por los Decretos
Lo

os =
u Que, “asimismo, por Escritura Pública de la misma fecha, Cavelcas
[S]

a del Perú S.A., Servicios Petroleros, PERUPETRO S.A. y GMP S.A.

celebraron la Cesión de Posición Contractual y Modificación del

Contrato, quedando la empresa GMP S.A. como única titular del

Contrato. = ===
Que, mediante Decreto Supremo N2  028-98-EM se aprobó la
modificación del Contrato referido en los párrafos precedentes en

la que se autorizó la explotación de gas natural, la misma que

fue elevada a Escritura Pública el 13 de agosto de 1998. = =
Que, la empresa GMP S.A. mediante comunicación de fecha 30 de
octubre de 2001 solicitó a PERUPETRO la modificación del Contrato

de Servicios Petroleros del Lote Ds consistiendo dicha
3197826

TREINTINUEVE MIL SEISCIENTOS VEINTISEIS

modificación en la ejecución de un Programa de Trabajo Adicional,

habiendo llegado las Partes a un acuerdo al respecto, =

Que, el Gerente de Supervisión de Contratos, sustenta a través
del Memorándum N2 SUPE-GF5T-1400-2001 , el Proyecto de
Modificación del Contrato, el cual refleja el acuerdo al que han
llegado las partes respecto de la modificación a suscribirse

entre PERUPETRO S.A. y GMP S.A. una vez que se emita el Decreto

Supremo aprobatorio;
Que, la comisión de negociación mediante Informe sustentatorio NS
SUPC-1402-2001, sobre el Proyecto de Modificación del Contrato de
Servicios Petroleros en el Lote 1, concluye que desde el punto de

vista técnico, económico y legal ES procedente dicha

modificación; =
Que, corresponde al Directorio elevar al Ministerio de Energía y
Minas para el Trámite de aprobación por Decreto Supremo y, con su
conformidad, los Contratos de Licencia, de Servicios y otros para
la Exploración y Explotación o Explotación de Hidrocarburos de
conformidad con lo establecido en el literal m) del Artículo 382
del Estatuto Social de PERUPETRO S.A.3 =
Con el N2 D/097-2001 —ACORDO:

10 Aprobar el Proyecto de Modificación del Contrato de
Servicios Petroleros del Lote  I, a celebrarse entre
PERUPETRO S.A. y BMP S.A. =

2 Encargar a la Administración, remita el Proyecto de
Modificación a que se refiere el numeral precedente, al

Señor Ministro de Energia y Minas, para el trámite de

aprobación por Decreto Supremo. =

3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir
la modificación a que se refiere el numeral 1 del presente
Acuerdo», una vez emitido el correspondiente Decreto

Supremo. =

4, Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta. =

La que transcribo a usted para su conocimiento y demás fines.

San Borja, 26 de diciembre de 2001.

EBN 3197827 E

%o, eS
»,
So y

arreda

Notario de Lima

Ricardo Fernandini B

TREINTINUEVE MIL SEISCIENTOS veintisiete

irmado Antonio Cueto Duthurburu -— Presidente del Directorio

S/Firmado Hilda Guillen de Vizcarra - Secretario General PERUPETRO

Un sello de Secretaria General » PERUPETRO S.A. ==

INSERTO NUMERO TRES:
OFICINA REGISTRAL DE LIMA Y CALLAD.— NOSPARTIDA: 00259837

OFICINA LIMA.
INSCRIPCION DE SDUIEDADES ANONIMAS
PERUPETRO SOCIEDAD ANONIMA ==
REGISTRO DE PERSONAS JURIDICAS ==
RUBRO: NOMBRAMIENTO DE MANDATARIOS
£E00026 =:
ACTOS: DESIGNACION DEL GERENTE GENERAL =
Por Sesión de Directorio N2 009-2002 de fecha 10/04/02 se acordó
encargar la Gerencia General de PERUPETRO S.A. ANTONIO RODOLFO
STUMPFLE GUIMARAES (DNI.08772263) a partir del día 16/04/02.

ar poderes al ingeniero Antonio Rodolfo Stumpfle Guimaraes,

endición de encargado de la Gerencia General de PERUPETRO
rtir del día 16/04/02. Así consta de la copia
sertificadal expedida por el Notario Dr. Fernandini Barreda
cha 23/05/02 en la ciudad de Lima. El Acta de
Sesióm de Diredtorio corre «a fojas 172 y siguientes del Libro
de Actas de Diráctorio N2 2 legalizado con fecha 5/03/01 bajo el
numero 39663 ante el Notario Dr. Ricardo Fernandini Barreda en
la ciudad de Lima. El título fue presentado el 28/05/02 a las
08:31:19 AM horas, bajo el N2 2002-00098431 del Tomo Diario
0425. Derechos: S/.19.00 con recibo N2Q 00012131, LIMA.-

tí

07/06/2002. =
Firmado Dra.Milka Borcic Santos * Registrador Público x0RLC.,

INSERTO NUMERO CUATRO:

3197828

TREINTINUEVE MIL SEISCIENTOS VEINTIOCHO

Diya o

'OFICINA REGISTRAL DE LIMA Y CALLAO

Partida: 09634392
OPICINA LIMA

INSCRIPCIÓN DE SOTIEDADXS ANÓNDIAS
GRAÑA Y MONTERO. PETROLERA SOCIEDAD ANONIMA

REGISTRO DC PERSONAS JURIDICAS
RUBRO : ALMENTO DE CAPITAL Y MODIF, DEL ESTATUTO
B 00002

Por Escritura pública de fecha 31.12.98 amo Noturio de Lima, Dr.Ricgrda Fernandini Barredo + por
juala General Ue feciia 6 des muugo de 1998 se sroucló REYOCAR LOS PODERES OTORGADOS 6:
VICTOR VERAT PINEDO, SEGUNDO PONCE VILLANTEVA, ROBERTO CATRO Y
XLIWIN YIDAL CORDOYA , ADEMAS BE RATIFICAN COMO MIEMBROS DIL
DIRECTORIO A : PRESIDENTE- ARO, JOSÉ GRAÑA MIROQUESADA, YICE
FRESIDENTE .- CARLOS MONTERD GRAÑA , DIRECTORES: HERNANDO GRAÑA
ACUÑA, FRANCISCO JAVIER DULANTO SWAYNE, LUIS DÍAZ IMIELA-GENTIMTR,
TRONORO HARMBEX AYDERSS Y MARIO ALVARADO PPEUKER ASI TAMBIÉN SE.
RATIFICA EN EL CARGO DE GERENTE GENERAL AL SR. FRANCISCO JAVIER
TLIANTO SWAYWE .- Además se noordó náxcuar el Bssatulo a la Vuova Toy General de Sociodados:
Consena su denominación, domicilio, duración, y obicia . en Jos 1érminos siguienios : ARTICULO
TIÉCIMO QUINTO: Quoruma conformo arts 125? y 1%" de la Les Gencral de Socioóudes .. ARTÍCLIO
VIGÉMMO PRIMERO: La adnrinulración de Ja ociadad osa a cargu del Direciono y de unv y más
Garcales. -. ARTÍCULO VIGESTMO TERCTRO: El Dirociorio se compondrá de 01 a 10 miembros.
ARTÍCLLO VIGÉSIMO SEGUNDO: El lenuino por sl eyal pont uguibrados Joy Dirgelurza es de 13
años..., ARTÍCULO VIGIÓSIMO OCTAVO : La sociedad tendrá un Gerente General y podrá tener uno
+ más gerauks... ARTÍCULO VIGÉSIMO NOYEMO: El Gerente General podra sjeroer los siguienles
facultades : 0) Dirigir las apormacionos d la sociedad 19 Rospoctos de los lindos y Inda cloro de biencs de
la sociodsg . ocicbrar todo tipo de acios, negocios juridicos y comiralos neccsarlos para cl desarrollo del
ohjao mal ¡Asimismo cn Jos emuéados del sistoma Jiuneiero > bonzario. realizar 10da ek de
operaciones j) Otorgar y revocar facullados de represonuación a disposición 33 sean estas generales o
sapochales +» Lar feculíados enunciada cn los incisos ly e 1) precedemios debcrán gjorverac median
Firsia marco munada del Oorente Gescral con la de una enalcsquicra de dos dircctores de la sochdad la
facultad sonsigaada cn el inciso ¡) deberá ajerccese sola mediante la ema mancomunada del Gerente
Goncral con la do una cumtosquiora de los dirociores designados rspovificamonto para tal efsto. de
onltrmidad pon lo pslubkexdo en yl ín61) del estalula numeral 24,2, del yn 24" « ARFICLLO
TRIQT-SIMO.- Tin 10do lo no proviglo por estos esiatutos. la sociodad sx regirá por las disposiciones de la
LGS... El lulu Jise presentado el 071,99 a las 14.11 hora, baja sl A 1992-00002K89 del Lomo Diariv
0405. Derechos : $7. 102.00 von recibo N00000249 20 rezibo N00000437, LIMA. = 2201/1999

NO EA
Dra EVOENIO MAYKUA PUENTES

Rogirteadar Auto

al Página Numero 1

Resolución del Enpeorintendonte Nucional de hu Regívicos Públicos N” 14-97 SUNARP
RIEBN 3197829

TREINTINUEVE MIL SEISCIENTOS veintinueve

$ 'OVICINA REGISTRAL DE LIMA Y CALLAD NN" Purrida: ONGIGSIZ

OFICINA LIMA
TNSCRIPCION DE SOCIEDADES ANONIMAS
GRASA Y MONTERO PETROLERA SA
GMP5A

REGISTRO LE PERSONAS JURIDICAS

RUBRO : NOMBRAMIENTO DE MANDATARIOS
C 00007

Por Junta General de Accionistas del 24.03.2000, se acordó nombrar al nuevo
Directorio, cl mismo que estará conformado por las signientes personas:
Presidente: JOSE GRAÑA MIRO QUESADA. Vicepresidente: CARLOS
MONTERO CRAÑA. Dircotores: HERNANDO CRAÑA ACUÑA, LUIS
DIAZ. IMIELA GENTIMUR, MARIO ALVARADO PFLUCKER,
FRANCISCO PLLANTO SWAYME y TEODORO JARMSEN ANDRESS.
AH consta de la COPIA CERTIFICADA del 10/04/2001 otorgada ante
NOTARIO MURGUIA CAVERO JAIME ALEJANDRO en la ciudad de LIMA.
El titulo fue presentado el 29/03/01 a hos 14:25:39 homss, bajo ul N” 2001-
00061395 del Tomo Diaria 0411. Derechax : S/. 54,00 con reciha N*00016799
con recibo N*00020554, T.IMA. - 23/04/2001.

-

Ricardo Fernandini Barreda
Notario de Li

ORO
Rewtución del Nuporintandante Nuetomal de los Ragbaros Piiblicos A? 12497 RUNARP

Página Número 1
3197830

TREINTINUEVE MIL SEISCIENTOS TREINTA

¡OFICINA REGISTRAL DE LIMA Y CALLAO NO Partida: 11029472
OFICINA LIMA

INSCRIPCION DE SOCIEDAD ANONIMA ABIERTA
¡A Y MUNTERO SAA.

REGISTRO DE PERSONAS JURIDICAS
RUBRO : AUMENTO DE CAPITAL Y MODIF, DEL ESTATUTO
Bm

Por E.P. del 13-05-38 otorgada por cl Notario de Lima, Dr. Ricando Ortiz de
Zevallos Villarán y por J.G.L. del 2703-98 se acordó adecuar el L'statuto a la
mueva LGS. (Ley N” 26887), de la sgte. manera: AMFÍCULO PKIMEKO- La
sociedad sa danomina GRAÑA Y MOXTRROS.A.A. ARTÍCUTO S5SEGUNDO.-
La sociedad tiene por objeto principal dedicarse a inversiones y operaciones
uenantiles en gral. Servicios de ingeniería y de usesoría gerencial, inversiones
inmobillarias o la adquisición, transforencia y negociación de acclonos,
participaciones o cuotas emitidas por socledades existentes, ronstituldas en el
Pera o en el extranjero. Adquisición, venta, y otras operaciones respecto a
Útulos represenlalivos de obligaciones emilidaa pur sociedades consliluidas en
el Perú o en el extranjera, así como cualesquiera otros Ktulos valores, Ktulos de
cródito y produtos derivados, y an gral. padrá efectuar tado tipo de invarsionas
y operaciones de esta naturaleza. ALÍCULO IbRCUKO> El domicilio de la
sociedad es en la cfudad de Tama, Por acuerdo del Directorio y en la forma,
condiciones y con el capital que él determine ye podriin establecer sucurseleg en
cunlquier lugar del puís o del extranjera. ARTÍCULO CUARTO.- El pluzu de
duración es indoícrminado. La sociodad inició sus actividades a partir de su
en el Registro de Personas Jurídicas de Lima. ARTÍCULO
QUINFO- ki capital social es de 5/. 224372,277.00 representados por
223372,277 acciones de S/. 1,00, cada una integramente suscritx y pagada.
ARTÍCULO OCTAVO. La sociedad tendrá una sola clase de acciones. Todax
Jas acciones gozan de los mismos derochos y tendrán a su cargo las mismas
obligaciones. ARTÍCULO VIGÉSIMO.- Lu JC. se celebra en el lugar del
domicilio soclal. Por acuerdo del Diroctorio podrá cofobrarse on un Jugar
distinto en cual debe figurar en el aviso de convocatoria. ARTÍCULO 23%
Art. 114 de la 1.6% ARTÍCULO 24%... Art 113 de la 1.6.8. ARTÍCULO 25.
sw Art 258 de la 1.6.5, AKIÍCLIAO 28%... Arts. 256, 121 de la 1.G5
ARTÍCULO 32*.. ... Art. 125 de la LGS. ARTÍCULO 33*.- ... Art 257 de la
L.G5. ARTÍCULO 46" La administración de la sociedad está a curgo del
Dineclorio y de la Gerencin. ARTÍCULO 48*.- El Directorio está compueslo pur
un mínimo do TRES mlombros y un máximo de SIETE MIEMBROS. Al elogir a
sus intograntos so podrá dosignar un Director Suplente por cada Diroctor
Titular. Tl cargo de director elegido por la J.G. puede ejercerse a través de
representinte que necesaríamente será otro director de igual procedencia, en
cuyo casy el direclor representante lendrá además de su vulo el del
representado, ARTÍCULO 49". El Diroclorio ejercerá sus funciones por un
plazo do TRES AÑOS, pudiendo ser reclegídos. ARTÍCULO 36”.- ... Art. 167
de la 1 Salva disposición expresa en contrario consignada en la
convocatoria, las sesiones de Directorio se llevarán a cabo en la ctudad de Lima
y en el local de la mrpresa. ARTÍCUTO 82% .. Art 172 de la 1.08
ARTÍCULO 65".- Lu sociedad lendrá un Cerenle General, designado por el
Directorio. Asimismo, podrá nombrar a otros gerentes y ejecutivos. Los poderes

ORLE Página Número 1
Resolución del Enpertrendente Nocional de las Registros Públicos N* 12497 SUNARP
RIEBN 3197831

TREINTINUEVE MIL SEISCIENTOS treintiuno

OFICINA REGISTRAL DE LIMA Y CALLAO N> Purtida: 11028612
'OPICINA LIMA

INSCKIPCION DK FOCIKDAD ANONIMA ABIENTA
¡A Y MUNTERO SAA.

y facultades del Gerente General y de los restantes gerentes y ejecutivos les
serán señalados ul 11omenlo de su nonibramienlo, .. Y como niás exlensamenle
consta dol tulo que se archiva. Título presentado el 20-05-98 a hs, 14:12:36,
bajo el NY 83625 del tama 405 del Diario.- Derechos S/. 7260 Kbos. 5811-4324,

Lima, 04-06-98. 95428
(bl
Ñ 9

ORLE Página Número 2
Resolación del Enperintendonte Nacional de los Restivtros Públicos N" 1234-97 SUNARP
3197832

TREINTINUEVE MIL SEISCIENTOS TREINTIDOS

YIYUIR

Ss

OFICINA REGISTRAL DE LIMA Y CALLAO N* Partida: 11028852
OFICINA LIMA
INSCRIPCION DE SOCIEDADES ANONIMAS
GRAÑA Y MONTERO SAA.

REGISTRO DE PERSONAS JURIDICAS
RUBRO : NOMBRAMIENTO DE MANDATARIOS
(00008

Por acta de Sesión de Directorio de fecha. 24/10/2000 según consta de copia
certificada por Notarlo Jalme Murgula Cavero con fecha 11,12.200 se acordó
por unanimidad lo siguiente: 1.- Revocar todos los poderes otorgados por la
empresa, e partir de la fecha de Inscripción de este acuerdo en el Registro de
Personas jurídicas de Lima, con excepción de los poderes otorgados a favor da
los Sres. JULIO FERNANDO ROJAS HERRERA Y CARLOS ALBERTO
FERREIRA VÁSQUEZ, así como los otorgado al Sr. GONZALO FERRARO
REY, los mismos que corren inscritos en el asiento (00004 y C00005 de la
presente partida eldctronica. También el poder otorgado por Escritura Pública a
HERNANDO GRAÑA ACUÑA para su participación en el concurso de Camisas,
los cuales son ratificados por el directorio 2- FACULTADES DE
REPRESENTACIÓN.- Sa otorgan loa siguientes podersa a MARÍO ALVARADO
PFLUCKER, JOSÉ GRAÑA MIROQUESADA, CARLOS MONTERO GRAÑA,
HERNANDO GRAÑA ACUÑA Y TEODORO HARMSEN GÓMEZ DE LA TORRE,
para que a aola fima pueden indistintamente: Á- Actuar en nombra y
representación de la sociedad en toda clase de procesos clvlles y contenciosos o
no, con las facultades generales y especiales contenidas en los artículos 74 y 75
del Código Procesal Civil. B.- Podrán concurrir y participar en todo tipo «de actos
procesales, sean audiencias de saneamiento , concillación de fijación de puntos
controvertidos, de saneamiento...también en los artos de remata, embargo,
axiministración de posesión, podrán efactuar consignaciones o relirar y cobrar
Certificados de Consignación, también formular quejas ante el Órgano de Control
de la Magistratura:As| como todo tipo de lachas y recusaciones o solicitudes de
absiención. Podrán designar a depositarios, interventores , custodios. etc C.- En
relación a aquellas controversias Ón las que sea parla la sociedad. podrán
someteria a conciliación extrajudicial...pudiendo llegar a acuerdos válidos y
suscribiendo los documentos necesarios para su ejecución...Podrán someterlo 8
arbitraje de derecho o de conciencia suscribiendo al respectivo Convenio
Arbitral, podrán renunciar al arbitraje...D.- Representar a la sociedad en procesos
penales pudiendo interponer denuncias ante la Policía Nacional y/o Ministerio
Público...E.- Representar a la sociedad ante las autoridades recaudadores y
administredorma de tributos, ya sea su competencia de carócer regional,
nacional a municipal, pudiendo dar inicia y trámite a todo tipo da procedimientos
administrativos, Incluso aquellos que deriven en judiciales...Podrán presentar
cualquier tipo de declaraciones realizar pagoa en dinsro o lltulos valores,
solloltar, tramitar y recoger las devoluciones que hubleren lugar tanto en efectivo
como en Titulos Valores. Estas fscultadea e podrán ejercer ante al Oficina de

ORLC Página Número 1
Resolución dol Superirtendanta Naclonal de los Registros Públicos N* 12497 SUNARP
RIEB N*

Si9/11833

TREINTINUEVE MIL SEISCIENTOS TREINTITRES

OFICINA LIMA
INSCRIPCION DE SOCIEDADES ANONIMAS
GRAÑA Y MONTERO B.4.A.

Ñ E REGISTRAL DE LIMA Y CALLAO N* Partida: 11028852

Normalización Previsional (ONP) y Administración de Fondos y Pensiones (AFP)
y entes similares. F.-Representar a la sociedad ante todo tipo de autoridades,
sean estas policiales , administrativas, de competencia constitucional, que
conozcan demandas de Habsas Data, Habeas Corpus , Acción de Amparo,
Acción de Cumplimiento, etc o judiciales reguladas por la ley orgánica del Poder
Judicial, sean laborales, agrarias, etc. Pudiendo actuar con las facultades
ganeralse y/o especiales de representación que regulan cada instancia y con las
contenidas en al Código Civil Lay General de Sociedades, Código Tributario , Lay
Procesal del Trabajo y cualquier otra norma que rija la representación civil y
procesal, tanto en el país como en al extranjero. G.-Rapresenter a la sociedad en
todas las propuestas de Licitaciones, Concursos de Méritos, Concursos da
Precios, Adjudicaciones Directas , Prestaciones de Servicio y/o cualquier otra
modalidad exiatente , seen nacionales o intemacionales. en consecuencia,
podrán revisar, suscribir y firmar, visar todos los documentos necesarios para la
presentación de propuestas y/u ofertas inclusive en aquellas en que sea
necesaria la precalificación da la empresa. asistir a los actos de precalificación
y Licitación o Concursos , a los actos de apertura de sobres, presentando
propuestiaa, formulando consultas. absolviendo laa que la afertuarán, efectuando
observaciones e Impugnaciones. así como cualquier otro recurso de reclamación
comiemplado en las bases de licitación o concurso si fuera necesario.
suscriblendo toda la documentación necesario para ello, 3.- .-.

DISPOSICION.- 3.1 a favor de las Sres. MARIO ALVARADO PFLUCKER,
JOSÉ GRAÑA MIROQUESADA, CARLOS MONTERO GRAÑA, HERNANDO
GRAÑA ACUÑA, TEODORO HARMSEN GÓMEZ DE LA TORRE Y ANDRÉS
COLCHÓN 3AS, PARA QUE A LA FIRMA CONJUNTA DE CUALQUIERA DOS
DE ELLOS PUEDAN: A.- Realizar las operaciones bancarias y financieras que
estimen convenientes para el interés de la sociedad, es decir solicitar cródilos y
mutuos , abrir, operar, transferir y cerrar cuentas corrientes y cuentas de ahorro
bancario con o sin sobragiros, con o sin garantía. girar, endosar, emitir, protestar
y cobrar cheques. depositar, retirar , vender, comprar valores, aceptar y
reaceptar, girar renovar y endosar, descontar y protestar letras de cambio., vales
pagarás, giros , certificados, conocimientos de embarque, warrants, bonos,
R Pólizas y cualquier clase de documentos comerciales. solicitar Fianzas.
Ir seguros, endosar pólizas, contratar el alquiler de cajas da seguridad y
opstarlas, abriéndolas y cerrándolas, otorgar recibos y cancelaciones. solicitar
avante en cuenta corriente com Garantia y sin ella, emitir instrumentos
financieros con o sin garantía, transferir fondos a otras cuentas de la empresa.
B.- Celebrar todo tipo de contratos financieros tales como contratas de factoring
con o sin recurso, contratos de FX- Forwards u operaciones de compra o Venta
de monedas a futuro, Contratos de <otorgamiento de Créditos Comerciales con
las empresa subsidiarias, filiales o vinculada a ala corporación Graña y Montero.
C.- Celebrar convenios de estabilidad jurídica, tributaria o de cualquier otro tipo

QRLC Página Número 2
Resolución del Superinresdente Nactonal de los Regisros Públicos N* 12497 SUNARP

3197834

TREINTINUEVE MIL SEISCIENTOS TREINTICUATRO

'OFICINA REGISTRAL DE LIMA Y CALLAO N* Partida: 11028852
¡OFICINA LIMA

INSCRIPCION DE SOCIEDADES ANONIMAS
GRAÑA Y MONTERO 8.A.A.

con el estado peruano. 3.2.- Se otorga poder a favor de lo Sres. MARIO
ALYARADO PFLUCKER, JOSÉ GRAÑA MIROQUESADA , CARLOS
MONTERO GRAÑA, HERNANDO GRAÑA ACUÑA Y TEODORO HARMSEN
GÓMEZ DE LA TORRE. para que la firma conjunta de cualequiera de ellos
puedan: A.- Otorgar Flanzas y avales ante terceros, otorgar blenes muebles e
Inmuebles de la empresa en garantía, constituyendo prendas e hipotecas, as!
como otorgar cualquier atro tipo de garantía e representación de la empresa, B.-
Celebrar Contratos de Compra venta de activos de la empresa incluidos acciones
y partiipaciones en empresa , adquisición de activos para la empresa, permuta y
arrendamiento financiero en la modalidad de Leasing o Leaseback , celebrar
contratos de Underwriting , swap; fideicomiso y convenios de sindicación de
acciones . 31- Otorgar poder a los Sres. MARIO ALVARADO PFLUCKER,
JOSÉ GRAÑA MIROQUESADA, CARLOS MONTERO GRAÑA, HERNANDO
GRAÑA ACUÑA Y TEODORO HARMSEN GÓMEZ DE LA TORRE para que a
sola fina puedan: A Celebrar todo tipo de Contratos y Sub-contratos típicos
atípicos necesarios para el desarrollo dal, objsto social. tales como
arrendamiento. compra venta de blenes muebles ( con excepción de aodones
yía participaciones) , comodato, locación de servicios , Contratoa da trabajo
entre otros, también suscribir contratos de concesión, transmisión o adquisición
de de know how, cesión y uso de marcas u otro signo distintivo y de propledad
Intelectual y en general cualquier tipo de contratos na prohibidos y por la tanto
permitidos por ley. Todos estos poderes podrán wer objeto de
delegación mediante firma conjunta de cualesquiera de los Sres
Mario Alvarado Pfiucker, José Graña Miroquesada; Carlos
Montero Graña, Hernando Graña Acuña y Teodoro Harmsen

El título fue presentado el 12/12/00 a las 15:18:31 horas,
bajo al N* 2000-00227051 del Toma Diario 0408. Derechos : S/ 118.00 con
reciba N*00003170 con recibo N'00076078, LIMA. - 22/01/2001

MERY LUZ fos A GT

Bagrriradar Pebiice (a)
ORLE

ORLC Página Número 3
Resolución del Saperlracudenze Noctonal de los Renturos Enblicos N* 12497 SUNARP
EBN 3197835
TREINTINUEVE MIL SEISCIENTOS TREINTICINCO

ERM
? CONCLUSION: HABIENDO LEIDO LOS OTORGANTES TODO EL
SE RATIFICAN DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO
TEXTO CORRE INSERTO, FIRMANDOLO; DE LO QUE DOY FE.— ESTE
INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE: 3197801 a

INSTRUMENTO,

3197835.-

ANTONIO RODOLFD STUMPFLE GUIMARAES

por GMP S.A. AS

IO GERMAN OSCAR ALVARADO

3 /
FRANCISCO JAVIER DULANTO SWAYNE

3 PFLUCKER
o
5
Zo ARA YOMONTERO S.A. A.
a
$3
IN TA
PE JOSÉ ALEJANDRO GRAS ROQUESADA MÁRIO GERMAN OSCAR ALVARADO
= 2
3 PFLUCKER
3
2
E mo
E CONCLUYE EL PROCESO DE FIRMAS EL : DIA DIECISIETE DE JUNIO DEL AÑO DOS MIL

DOS._
do Fernandini Barreda
Notario de Lima
E
FCR
ica que corre en mi Registro con Fecha

Es copia Fotostática de la Escritura Púb!
LA de Denda. deL EE y a solicitud de parte
interesada expido el presente TESTIMONIO de acuerdo a Ley el que rubrico en
cada una de sus hojas, sello, signo y firmo en Lima, a 44.-.de --HLELL-2.-

tario de Lima

ANOTACION DE INSCRIPCION |

OFICINA REGISTRAL DE
LIMA Y CALLAO
+ OFICINA LIMA

AEneatES

ficar

lr 2

re
Net

Notario

TITULO N* 00114345 DEL 20/06/2002

Registrado MODIFICACION DE CONTRATO DE SERVICIOS PETROLEROS
en la Partida N* 06006931 Asiento A 00001 del Registro de HIDROCARBUROS.

Derechos S/. 3,081.00. Recibo N* 00019317, 00034151. Lima, 17/07/2002.

GLADYS MALENA PUENTE ARRIETA
REGISTRADOR PÚBLICO

'TIFICO: Qu

ipción

01 OCT. 200

inal de la
Públicos

Lima,
